UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7556



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR JAMES MCCLINTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-28, CA-04-404-3-MU)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur James McClinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arthur James McClinton, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion for

reduction of sentence, construed as a 28 U.S.C. § 2255 (2000)

motion.     The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).       A certificate of appealability will not

issue     absent   “a   substantial     showing     of    the    denial    of    a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that McClinton has not made the

requisite    showing.       Accordingly,      we   deny   a     certificate     of

appealability and dismiss the appeal.

            Additionally, we construe McClinton’s notice of appeal

and informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                In order

to obtain authorization to file a successive § 2255 motion, a


                                      - 2 -
prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court    to   cases   on    collateral    review;      or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.            28 U.S.C. §§ 2244(b)(2),

2255 (2000).      McClinton’s claim does not satisfy either of these

conditions.    Therefore, we decline to authorize McClinton to file

a successive § 2255 motion. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court   and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED




                                      - 3 -